United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    April 19, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 05-60377
                            Summary Calendar



BOBBY SERTON,

                                          Plaintiff-Appellant,

versus

BILLY SOLLIE, Individually and as Sheriff of Lauderdale County,
Mississippi; DORIS CALLAHAN, Individually and as Jail
Administrator; LAUDERDALE COUNTY BOARD OF SUPERVISORS,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 4:03-CV-403
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.